     RANDY SUE POLLOCK
 1
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Telephone: (510) 763-9967
     Facsimile: (510) 380-6551
 4   rsp@rspollocklaw.com
 5
     Attorney for Defendant
 6   BOBBY LOUIS SANDERS
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                           SACRAMENTO DIVISION

11
     UNITED STATES OF AMERICA,                             CASE NO. 16-0081-JAM
12
13                                 Plaintiff,              STIPULATION AND ORDER TO PERMIT
             vs.                                           TRAVEL OUT OF STATE
14                                                         _______________________________
     BOBBY LOUIS SANDERS,
15
16                                 Defendant.

17
18
19           IT IS HEREBY STIPULATED by and between Randy Sue Pollock, counsel for defendant
20   Bobby Sanders, and Assistant United States Attorney Kevin Khasigian, that Mr. Sander’s release
21   conditions may be modified to permit him to travel Atlanta, Georgia from December 5-December
22   10, 2018. Mr. Sander’s father passed away on Sunday, December 2nd, and the funeral is this week
23           Mr. Sanders will provide the government with a photocopy of his air flight ticket and his
24   flight itinerary prior to his travel.
25   ///
26   ///
27   ///
28
                                                       1
     U.S. v. Sanders, CR16-0081 JAM
     STIPULATION AND [PROPOSED] ORDER
     FOR OUT OF STATE TRAVEL
 1         All other previously ordered conditions of release shall remain in full force and effect.
 2
 3   Date: December 4, 2018                                             /s/
                                                          RANDY SUE POLLOCK
 4                                                        Attorney for Defendant
 5                                                        Bobby Sanders

 6
     Date: December 4, 2018                                              /s/
 7                                                        KEVIN KHASIGIAN
 8                                                        Assistant United States Attorney

 9
10   IT IS SO ORDERED:
11
12   DATE: December 4, 2018                               /s/ John A. Mendez_____________
                                                          HON. JOHN A. MENDEZ
13                                                        United States District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
     U.S. v. Sanders, CR16-0081 JAM
     STIPULATION AND [PROPOSED] ORDER
     FOR OUT OF STATE TRAVEL
